Citation Nr: 1428896	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-07 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1967 to September 1970.  

By rating actions in December 2002 and September 2004, the RO denied service connection for psychological disorder and post traumatic stress disorder (PTSD), respectively.  The Veteran was notified of these decisions and did not appeal.  

This matter comes before the Board of Veterans Affairs (Board) on appeal from an August 2008 decision by the RO which, in part, denied service connection for the cause of the Veteran's death.  A hearing before the undersigned was held at the RO in March 2014.  


FINDINGS OF FACT

1.  The Certificate of Death showed the immediate cause of the Veteran's death on December [redacted], 2006 was "unknown" due to or as a consequence of dementia and seizures from alcoholism; other significant conditions contributing to death included depression.  

2.  The Veteran's alcoholism, seizures, depression and dementia were first clinically demonstrated many years after service, and there is no competent evidence of a causal connection between his death from "unknown" cause and military service or any incident therein, to include any exposure to herbicide agents.  

3.  The Veteran was not service-connected for any disabilities at the time of his death.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1154, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before addressing the merits of the appellant's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the appellant dated in July 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In this case, however, the Veteran was not service connected for any disorders prior to his death.  Moreover, the July 2008 notice letter set forth the requirements for entitlement to DIC benefits.  Therefore, the Board determines that the requirements of Hupp, to the extent that they are applicable to this case, have been met.  

The RO has obtained the Veteran's service treatment records (STRs) and all VA and available private treatment records have been obtained and associated with the claims file.  The appellant submitted statements containing her contentions and testified at a hearing before the undersigned at the RO in March 2014.  

The Board acknowledges that VA has not obtained a medical opinion with respect to the appellant's cause of death claim.  However, in DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical opinion or examination for a dependency and indemnity compensation (DIC) claim.  On the other hand, it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  

The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a veteran, and therefore does not pertain to a DIC claim.  Id; but see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008)(in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim).  

In the present case, the Board finds that the competent medical evidence of record is sufficient to decide the claim, and that no reasonable possibility exists that a VA opinion would aid in substantiating the claim.  Specifically, the Veteran was not service-connected for any disability prior to his death and the evidence does not indicate that he was exposed to herbicides such as Agent Orange, or that the causes of his death are in any way related to active duty.  Moreover, there is only the appellant's unsubstantiated lay allegation of a causal connection between the Veteran's cause of death and active service, which, alone, is an insufficient reason to obtain a medical nexus opinion in this circumstance.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection:  In General

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002).  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a rebuttable presumption of service incurrence, such as hypertension or cardiovascular disease, if manifested to the required degree within a prescribed period from the veteran's separation from active duty; or one that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2013).  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (2013).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to a herbicide agent, (such as Agent Orange), unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  

Pursuant, in pertinent part, to 38 C.F.R. § 3.309(e), Parkinson's disease manifested at any time after service shall be service connected, if a veteran was exposed to a herbicide agent during active military, naval, or air service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, and provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

Notwithstanding the foregoing, a claimant may establish service connection for any disability shown after service by presenting evidence which shows that it was at least as likely as not that the disease was caused by in-service exposure to Agent Orange.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background & Analysis

Initially, it should be noted that the Board has reviewed all the evidence of record in this case, including but not limited to the Veteran's statements during his lifetime, his STRs and the VA and private medical records, the appellant's contentions and testimony at the hearing before the undersigned in March 2014.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, it is not required to discuss each and every piece of evidence in a case.  The relevant evidence, including that submitted by the appellant, will be summarized where appropriate.  

The appellant contends that the Veteran suffered from psychiatric problems due to his service in Vietnam, and that he self-medicated with alcohol for many years which contributed to his dementia, seizures and eventual demise.  

At this point, it should be noted that during the Veteran's lifetime, he was denied service connection for a psychological disorder in December 2002, and for PTSD in September 2004 and 2005.  In all three instances, the Veteran was requested to provide VA with information concerning any stressors or incidents that he experienced in service that he believed caused his psychiatric problems.  (See VA letters dated in October 2002, February 2004 and May 2005).  However, the Veteran did not respond to the RO's requests nor did he provide VA with any pertinent information.  Furthermore, while the Veteran was seen by various VA mental healthcare providers from 2002 until his demise in 2006, and by private providers since 1991, he never described or reported any specific incidents or traumatic events in service.  

The evidence of record showed that the Veteran served three years and two months in the Navy from June 1967 to September 1970, including duty in Vietnam and that his primary military occupational specialty (MOS) was that of stock clerk.  The service records do not show any awards or citations denoting combat action.  

The Veteran died in December 2006 at the age of 57, and his wife submitted a claim for entitlement to DIC benefits, specifically entitlement to service connection for the Veteran's cause of death, in her capacity as the Veteran's surviving spouse.  At the time of his death, the Veteran was not service-connected for any disabilities.  

The certificate of death showed that the immediate cause of the Veteran's death was "unknown" due to (or as a consequence of) dementia due to (or as a consequence of) seizures due to (or as a consequence of) alcoholism; other significant conditions contributing to death included depression.  

As noted above, the Veteran was not service-connected for any disabilities at the time of his death.  As such, the only aspect of the appellant's claim for consideration is whether the cause of the Veteran's death listed on his death certificate should have been service-connected based on the evidence of record.  

In this regard, the STRs do not show any complaints, treatment, abnormalities or diagnosis for dementia, seizures or any psychiatric symptoms in service.  The Veteran's service separation examination in September 1970 showed no pertinent abnormalities, and his psychiatric status was normal.  

The evidentiary record includes numerous VA and private medical records showing treatment for various maladies from 1991 until his demise in December 2006.  The evidence showed that the Veteran was first seen by VA mental health services in March 2003 with concerns of possible neurological and/or psychiatric disorder.  (See March 2003 VA mental health note).  The report noted that the Veteran had a difficult time explaining things or responding to specific questions and provided information not related to what was asked.  The Veteran reported that he had a major seizure of unknown cause in 2002, and that he experienced some depression, but was not clear in describing the nature or severity of his symptoms.  He also reported that he was involved in a serious automobile accident and suffered a head injury and a fractured leg in 1993.  

The diagnoses on a private psychiatric report, dated in May 2003, included dementia due to head trauma with behavioral disturbances exacerbated by alcohol abuse, and rule out anxiety disorder and major depression.  The private medical records prior to May 2003, did not show any specific findings or treatment for any psychiatric problems.  

VA medical records from 2003 to 2006, showed rapidly deteriorating mental functioning and included assessments of cognitive disorder (March 2003), dementia with behavioral problems (probably alcohol-induced persisting dementia) (September 2003), and dementia with behavioral disturbance and delusions (February 2004).  

When evaluated by VA psychiatric services in March 2005, his son reported that the Veteran had become functionally impaired from dementia in 1999, when he was no longer able to work for immigration agency, and that it had progressively worsened with aggressive behavior toward family members over the past year.  The examining psychiatrist indicated that the Veteran had moderate to severe dementia and stated that it was difficult to diagnose PTSD because the Veteran was unable to provide any history or to articulate his feelings and experiences.  The report noted that a brain MRI the previous year showed significant cortical atrophy, particularly in the temporal lobe, suggesting Alzheimer dementia.  The examiner commented that given his origin, the Veteran likely had ALS-Parkinson dementia complex, but indicated that this could only be diagnosed on autopsy.  

The diagnosis on a private neuropathology report of the Veteran's brain in December 2006, was tauopathy other than Parkinsonism dementia complex (PDC) of Guam with age related atherosclerosis and arteriosclerosis.  The pathologist commented that the presence of neurofibrillary tangles, which are the pathologic hallmark of PDC, were absent in this case.  The distribution of tau pathology in glia (involving both white matter and deep ganglionic masses) was similar to the findings of corticobasal ganglionic degeneration (CBD), and the selective immunoreactivity of tau-2 over paired helical filament tau (AT-8) also supported the conclusion.  

In this case, there is no objective evidence of dementia, seizures or any psychiatric problems in service or until many years thereafter.  While the appellant believes that the Veteran had a psychiatric disorder that was related to service, she has not provided any competent evidence to support her assertions.  

In this regard, the Board notes that while the evidentiary record includes a statement signed by a VA psychiatrist and a social worker in May 2005, to the effect that the Veteran suffered from extreme emotional distress that was likely related to his combat experiences prior to the onset of dementia which could be exacerbating his present condition, that opinion was based entirely on the self-reported history provided by family members.  Although the letter indicated that the Veteran's family had "compelling documentation" regarding his condition before the dementia began, and that there were witnesses who served with the Veteran that could verify his traumatic experiences, the appellant did not provide VA with any objective evidence to support her allegations.  Moreover, the Board notes that the same VA psychiatrist indicated in March 2005, that she could not diagnose PTSD because the Veteran was unable to give any history or to articulate his feelings or experiences.  In any event, the May 2005 VA letter was considered by the RO when it denied service connection for PTSD in September 2005, and no additional competent evidence has been received since that decision that would support the appellant's assertions.

In addition, the evidence does not establish that the conditions that caused or contributed to the Veteran's death was due to ALS or Parkinson's disease. See the December 2006 neuropathology report.  

To the extent that the appellant is attempting to link the Veteran's death to his service through her own statements, her opinion is of no probative weight in this regard.  In certain instances, lay evidence from the Veteran's spouse or representative, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (2009).  But in the present case, although the appellant is indeed competent to report her observations of the Veteran's medical symptoms and discomfort during his lifetime, she is not competent to render an etiological opinion as to the medical etiology of the cause of his death, without evidence showing that she has medical training or expertise.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau v. Nicholson , 492 F.3d 1372, 1377 (2007).  

While the Board is sympathetic to the appellant's contentions, we are constrained by VA law and regulations which are clear and unambiguous.  In this case, the evidentiary record does not show that the Veteran's dementia or seizures were manifested in service or within one year of service separation, or that any of the listed contributing causes to his death were otherwise related to service.  

Further, the appellant has not presented any credible, probative evidence of a nexus between an event in service and the Veteran's demise in 2006.  Accordingly, there is no basis to grant service connection based on the one year presumption of service incurrence under the provisions of 38 C.F.R. §§ 3.307, 3.309, or to otherwise find a link between the Veteran's fatal illness and service.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  Therefore, the benefit of the doubt doctrine does not apply and the appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for the cause of the Veteran's death is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


